Citation Nr: 1742896	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955, with additional National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In October 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

In December 2015, the Board remanded the claims for further development.  In light of the medical opinions obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to an increased rating for right ear hearing loss is REMANDED to the Agency of Original Jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria, and no other psychiatric disorder was manifest during active service or within one year of discharge from active service, or is shown to be related to service.  

2.  The Veteran was exposed to acoustic trauma during active service.

3.  The evidence is in relative equipoise as to whether current left ear hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in January 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in May 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet the criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss, manifested to a compensable degree within a presumptive period following separation from service  38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran contends that he has current left ear hearing loss as a result of noise exposure during active service.  Specifically, the Veteran has stated that he was exposed to hazardous noise during the performance of duties working as a crew member on B-29 bombers in service.  At an October 2015 hearing, the Veteran testified that he was exposed to loud aircraft noise while he worked in the bomb bay on B-29 bombers without ear protection.  The Veteran also testified that he was exposed to artillery noise during National Guard duties.  

At a July 2012 VA audiological examination, the examiner diagnosed bilateral sensorineural hearing loss.  The audiogram showed left ear hearing loss for VA purposes, as the Veteran had puretone threshold levels of 40 decibels or greater in the left ear at the 1000, 2000, 3000, and 4000 Hertz levels.  38 C.F.R. § 3.385 (2016).  The examiner opined that due to the fact that hearing was normal for VA purposes upon separation, the current hearing loss was less likely than not caused by or related to active duty noise exposure.  

At a May 2017 VA audiological examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran was a gunner during active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and was exposed to aircraft engine and machine gun fire during service.  The examiner also noted that there was no significant noise exposure after service.  The examiner noted audiology examinations from May 1963 and May 1964 that showed mild hearing loss in the right ear, but normal hearing in the left ear, and from August 1979 that showed moderately severe hearing loss in the right ear and moderate hearing loss in the left ear.  The examiner stated that there was no way to know if the Veteran had normal hearing upon separation as only whisper tests were conducted, and those were not reliable to determine hearing loss.  Regarding the right ear, the examiner opined it was most likely that a portion of the right ear hearing loss was caused by noise exposure during active duty or during the ACDUTRA and INACDUTRA time period, as some hearing loss was detected in 1963.  Regarding the left ear, the examiner opined that it was less likely than not that the left ear hearing loss was related to noise exposure during service, as hearing in the left ear was normal on examinations in 1963 and 1964.  Hearing loss in the left ear was first noted in a 1979 examination, many years after service.  

The Board notes that in light of the May 2017 VA audiologist's opinion, the RO granted service connection for right ear hearing loss in a June 2017 rating decision.  The May 2017 VA examiner's opinion that resulted in the grant for service connection for right ear hearing loss did not adequately address the Veteran's lay assertions regarding the onset and continuous worsening of the hearing loss.  However, as the examiner concluded there was sufficient acoustic trauma during service to result in hearing loss in the right ear, the Board finds no basis for concluding that the current left ear hearing loss should not be attributed to service also.  While the examiner opined that the left ear hearing loss disability was not due to service noise exposure, both examiners based the negative opinion on the absence of documented hearing loss at separation from service.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

When audiometric test results do not meet the regulatory requirements for establishing a hearing loss disability at the time of separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran testified that he noticed hearing loss in service, but that he never told anybody about it.  The Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology in the form of hearing loss, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and has continued to progress since that time.  That evidence suggests a continuity of symptomatology.

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  That report of a continuity of symptomatology suggests a link between current left ear hearing loss and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  There is no probative evidence that directly contradicts the Veteran's report and the Board finds the reports of continuity of symptomatology to be credible.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  

Accordingly, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for left ear hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



PTSD

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran contends that several events during service caused PTSD.  Specifically, the Veteran has stated that during service, he had to stand in the bomb bay of B-29 aircraft to make sure the bombs were properly released.  The Veteran stated that the bay doors were open, and he was afraid he would fall out.  He also reported that he would become "stiff" from the freezing cold in the bay.  The Veteran also reported being a part of "one-way missions" to obtain reconnaissance on B-29s that were not equipped with weapons and where there was a possibility that they may not return as a result.  In one instance, the Veteran recalled that on the way back from a mission, the B-29 he was on was chased by Russian MIG aircraft.  

At an August 2012 VA examination, the Veteran stated he went on regular missions into Korea during service in which he was asked to stay in the bomb bay to make sure bombs were released properly.  He described feeling "frozen solid" when he was in the bomb bay, and stated that he still got the shivers when he thought about being in the bomb bay.  The Veteran also reported completing surveillance missions into Russia during which he was frightened.  The Veteran reported current symptoms including irritability.  The examiner noted symptoms including depressed mood, mild memory loss, and impaired abstract thinking.  The examiner opined that while the Veteran experienced stressful events during service that qualified as PTSD stressors, the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner stated that the Veteran reported little change in functioning or symptoms during the examination.  The examiner noted that the Veteran reported a rapid decline in his wife's capacities, which was a great stressor for him.  The examiner opined it was more likely that the Veteran's symptoms, including irritability and frustration, were related to the psychosocial stressors at home due to his role as a caregiver, rather than due to experiences while he was in service.

At a May 2017 VA examination, the Veteran reported flying in B-29 aircraft in service.  The Veteran stated he had to make sure bombs were released correctly, and had to stand in freezing air with no parachute.  The Veteran reported that he was afraid of falling out of the aircraft.  The Veteran also reported a "one-way mission" on the B-29 without ammunition during which the aircraft was followed by Russian MIGs, and during which the Veteran was afraid for his life.  The Veteran reported current symptoms including being easily angered, difficulty falling and stay asleep, being nervous in large crowds, and having dreams about the military.  The examiner noted that the Veteran began seeking mental health care in 2012 after completing an August 2012 VA examination for PTSD.  The Veteran participated in mental health treatment between January 2013 and September 2016, but mostly for stress related to taking care of his wife.  The examiner opined that the reported traumatic events qualified as PTSD stressors.  The examiner further opined that while the Veteran endorsed some symptoms indicative of PTSD during the examination, the Veteran did not have PTSD or any other mental disorder that conformed to DSM criteria.  The examiner agreed with the opinion of the August 2012 VA examiner that the symptoms were more likely related to psychosocial stressors at home than experiences from service.  

VA medical records indicate complaints of sleep disturbance and some symptoms of depression.  VA medical records from August 2015 indicate the Veteran was put on antidepressants due to stressors with his wife who had dementia.  In September 2016, the Veteran was referred for evaluation of depression secondary to the death of his wife.  October 2016 VA medical records indicate complaints of significant sleep difficulties, but the examiner noted that the Veteran consumed multiple caffeinated drinks during the day, including directly before he went to bed.  The examiner also noted that the Veteran had historically reported symptoms of anxiety and depression, but had never met the criteria for a diagnosis of either.  

The Board finds that service connection for a psychiatric disability, to include depression and PTSD, is not warranted.  While the Veteran alleges certain events in service caused PTSD, the preponderance of the evidence is against a finding of a nexus between any psychiatric disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Both VA examiners explicitly opined that while the Veteran experienced stressful events during service, the Veteran did not have PTSD, or any other diagnosable psychiatric disorder.  Both examiners also explicitly opined that any symptoms reported by the Veteran were more likely due to psychosocial stressors at home than from stressful events in service.  The Board finds the 2016 VA examination opinions to be the most probative and persuasive evidence of record.  The examiners reviewed the entire medical record and took into account the lay statements of the Veteran in coming to their opinions.  Those statements did not provide objective evidence that the cognitive or psychological symptoms were related to any event during service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a psychiatric disability, to include PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder, is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary regarding the claim for an increased rating.  The Veteran has asserted that the severity of right ear hearing loss warrants a compensable rating.  The Board has granted service connection for left ear hearing loss, which must be taken into consideration in order to properly assess the Veteran's rating for the now service-connected bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

Readjudicate the rating of service-connected bilateral hearing loss.  If any decision is adverse to the appellant, issue a supplemental statement of the case, and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


